1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     TEXTRON FINANCIAL CORP.,                         CASE NO. 15cv1678-LAB (AGS)
11                                     Plaintiff,
                                                      ORDER ADOPTING REPORT AND
12                       vs.                          RECOMMENDATION
13   MICHAEL S. GALLEGOS,
14                                   Defendant.
15         The Court adopts Judge Averitte’s Amended Report and Recommendation, [Dkt.
16   314], which shall be the operative Assignment Order going forward.
17         IT IS SO ORDERED.
18   Dated: October 2, 2018
19                                                  HONORABLE LARRY ALAN BURNS
                                                    United States District Judge
20
21
22
23
24
25
26
27
28




                                              -1-
